Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant fails to specifically define a first scheme.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 7-12, 16-20 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”)
Regarding claim 1, Chen discloses  a video processing method (Fig. 8-9, 20-21), comprising:
determining, based on information of a first component of a current video block and without using information of a second component of the current video block ([0142-143], wherein BIO which is a DMVD scheme uses the luminance information in [0143]; [0162], wherein OBMC (a known DMVD scheme), is indicated applied or not based on luma samples being equal to or greater than a CU size. In addition, it is well known that in existing DMVD methods, only luma component is considered to derive or refine the motion vectors), whether to enable or disable a first scheme for a current video block of a video ([0157], wherein DMVD is applied or not; ([0178], wherein may apply DMVD; [0162], wherein OBMC (a known DMVD scheme), is indicated applied or not based on luma samples being equal to or greater than a CU size)); wherein the first scheme is used to derive refined motion information based on a cost between at least one reference sample of reference picture list 0 and at least one reference sample of reference picture list 1(The examiner would like to note that this limitation is intended use and is not given patentable weight. However, [0084], wherein refine motion information based on cost; [0136], determining to use FRUC mode (which is a DMVR technique) based on a cost selection; [0137], wherein FRUC mode includes a template and its corresponding motion is found to match current template of current block from list 0 reference pictures. In second step, template and its corresponding motion information is found from list 1 reference 
in response to the determining that the first scheme is enabled, obtaining refined motion information for the first component and refined motion information for the second component ([0077], wherein using BIO (enabled) to refine MV); and
performing, based on the refined motion information of the first component and the refined information the second component, a conversion between the current video block and a bitstream of the video ([0042], wherein conversion is interpreted as encoding and decoding).
Regarding claim 2, Chen discloses the method of claim 1, wherein the first component comprises a luma component ([0162], wherein luma samples).
Regarding claim 3, Chen discloses the method of claim 1, wherein the second component comprises at least one chroma component ([0158], chroma components).
Regarding claim 7, Chen discloses the method of claim 1, wherein the determining for the current video block is performed once based on the information of the first component and the result of the determining is shared by the first component and the second component ([0142-143],[0162]).
Regarding claim 8, Chen discloses the method of claim 1, wherein the conversion comprises encoding the current video block into the bitstream ([0042], wherein conversion is interpreted as encoding and decoding).
Regarding claim 9, Chen discloses the method of claim 1, wherein the conversion comprises decoding the current video block from the bitstream ([0042], wherein conversion is interpreted as encoding and decoding).
Regarding claim 10, analyses are analogous to those presented for claim 1 and are applicable for claim 10, processor ([0047]).
Regarding claim 11, analyses are analogous to those presented for claim 2 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 3 and are applicable for claim 12.
Regarding claim 16, analyses are analogous to those presented for claim 7 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 8 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 9 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 1 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20200128258 A1-Chen et al (Hereinafter referred to as ”Chen2”).
Regarding claim 4, Chen discloses the method of claim 1(see claim 1), 
Chen fails to explicitly disclose wherein the second component comprises at least one of a chroma component Cb, or a chroma component Cr.
However, in the same field of endeavor, Chen2 discloses wherein the second component comprises at least one of a chroma component Cb, or a chroma component Cr ([0015]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen  to disclose wherein the second component comprises at least one of a chroma component Cb, or a chroma component Cr as taught by Chen2, to improve coding efficiency and reduce complexity (Chen 2, abstract).
Regarding claim 6, Chen discloses the method of claim 1,
Chen fails to disclose wherein the second component comprises at least one of a blue component, or a red component.
However, Chen2 discloses wherein the second component comprises at least one of a blue component, or a red component ([0015], wherein cr and cb are red and blue components).

Regarding claim 13, analyses are analogous to those presented for claim 4 and are applicable for claim 13.
Regarding claim 15, analyses are analogous to those presented for claim 6 and are applicable for claim 15
Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20100284466 A1-Pandit et al (Hereinafter referred to as “Pandit”).
Regarding claim , Chen discloses the method of claim 1, 
Chen fails to disclose wherein the first component comprises a green component.
However, in the same field of endeavor, Pandit discloses wherein the first component comprises a green component ([0118]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen  to disclose wherein the first component comprises a green component as taught by Pandit, to improve coding efficiency ([0003], Pandit).
Regarding claim 14, analyses are analogous to those presented for claim 5 and are applicable for claim 14
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK

Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487